DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 07/05/2022.
Status of the Claims:
Claim(s) 41, 47 and 52-53 has/have been amended.
Claim(s) 42 and 51 has/have been canceled.
Claim(s) 61-62 has/have been newly added.
Claim(s) 41, 43-50 and 52-62 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

Allowable Subject Matter
Claim(s) 41, 43-50 and 52-62 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 41, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an apparatus, the apparatus comprising: 
obtain a stitched image having a first stitch line; 
determine a first area of the stitched image to re-stitch with a first fidelity and a first perspective based on a first user instruction; 
determine a second area of the stitched image that may be distorted during the re-stitch; 
obtain a first overlap portion and a second overlap portion corresponding to the first area; and 
re-stitch the first area of the stitched image based on the first overlap portion and the second overlap portion.

Regarding claim(s) 43-46 and 61, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 47, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a method of re-stitching an image based on user instruction, the method comprising: 
obtaining a stitched image having a stitch line, where the stitched image comprises a fold-in region that is not displayed in the stitched image; 
obtaining a user instruction to shift the stitch line; 
re-stitching the stitched image based on intervening data that is recovered from the fold-in region, where the stitched image is associated with a first stitching technique and re-stitching the stitched image is based on a second stitching technique; and 
displaying a re-stitched image.

Regarding claim(s) 48-50, 52-54 and 52, claim(s) depend from independent claim 47 and is/are allowable for the same reasons stated above.

Regarding independent claim 55, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an apparatus, comprising: 
stitch the first image and the second image to generate: 
a first overlapping portion, a second overlapping portion, a first non-overlapping portion, and a second non-overlapping portion; and 
RESPONSE TO NON-FINAL OFFICE ACTION MAILED MAY 2, 2022Application No.: 17/240,868Docket No.: GOPR.005.US1.C3/GP2016119US1C3 generate a stitched image data structure that tags the first non-overlapping portion and the second non-overlapping portion for display and tags the first overlapping portion and the second overlapping portion for re-stitching.

Regarding claim(s) 56-60, claim(s) depend from independent claim 55 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698    

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698